NUMBER 13-18-00315-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                             IN RE ZINA M. BURKETT


                       On Petition for Writ of Mandamus.


                                        ORDER

           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

       Relator Zina M. Burkett filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to vacate certain portions of an enforcement order as

void. The Court requests that the real party in interest, Jason A. Burkett, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                                                      PER CURIAM

Delivered and filed the
25th day of June, 2018.